United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1799
Issued: January 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2006 appellant filed a timely appeal from an April 28, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration. Because more than one year elapsed between issuance of the Office’s April 8,
2005 merit decision and the filing of this appeal, the Board lacks jurisdiction to review the merits
of the claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 14, 2003 appellant, then a 40-year-old modified mail processing clerk, filed a
claim for an October 22, 2002 anxiety attack. She called into work to request leave under the
Family Medical Leave Act (FMLA) and was threatened by the employee who answered.
Appellant stopped work and has not returned.

In an October 25, 2003 statement, appellant stated that her request for FMLA and/or
leave without pay (LWOP) status under a previously accepted claim was granted when she called
in to her attendance control office on October 21, 2002.1 However, when she called on
October 22, 2002 to change her leave request from FMLA to injured-on-duty status, she was
informed that she needed medical documentation to substantiate her absence. If it was not
provided, appellant would be charged absent without leave (AWOL). She stated that she felt
threatened because the person who answered the telephone would not answer her questions of
why further medical documentation was needed and kept repeating the statement about being
charged AWOL.
Appellant submitted a January 3, 2003 Office decision pertaining to her accepted work
injury of August 2, 1994, together with medical reports from Dr. Conrad P. Weller, a Boardcertified psychiatrist, dated October 2002 through October 2003. In an October 31, 2002 note,
Dr. Weller opined that appellant was disabled from performing her work duties due to an
exacerbation of her compensable psychiatric condition since October 22, 2002.
By decision dated November 17, 2003, the Office denied appellant’s claim on the basis
that she did not sustain an injury in the performance of duty. It found that she had not
established a compensable employment factor as there was no evidence of error or abuse in the
administration of a personnel matter pertaining to her leave request.
On November 20, 2003 appellant disagreed with the Office’s decision and submitted a
request for an oral hearing before an Office representative. A hearing was held on
October 1, 2004. Appellant submitted a document from the employing establishment pertaining
to safety rules.
In a January 16, 2004 email, Yvonne Rowell, FMLA Coordinator, denied threatening
appellant during the October 22, 2002 telephone conversation.
By decision dated April 8, 2005, the Office hearing representative affirmed the
November 17, 2003 decision. He found that appellant did not establish a compensable factor of
employment.
In an April 7, 2006 letter, appellant requested reconsideration. She contended that her
reconsideration rights be preserved pending a decision in her federal civil case. Appellant
alleged that the employing establishment erred in its administration of leave matters and that she
had been threatened with disciplinary action up to and including removal if she did not submit
sufficient medical documentation in support of her absence. She submitted a December 5, 1996
publication of the Office of Personnel Management pertaining to the FMLA, a copy of the Case
Management and Scheduling Order for her federal civil case, copies of publications or
procedures regarding absences and documentation requirements, call-ins and the FMLA at the
employing establishment, and a January 25, 2002 letter, which noted that appellant had been
accepted for FMLA coverage from January 23 through October 17, 2002.
1

Under Office file number 060603418, appellant has an accepted claim for a back/neck injury and an emotional
condition from an August 2, 1994 work injury.

2

By decision dated April 28, 2006, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,2 the Office has the
discretion to reopen a case for review on the merits. The Office must exercise this discretion in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits of the claim by
either: (1) showing that the Office erroneously applied or interpreted a specific point of law;
(2) advancing a relevant legal argument not previously considered by the Office; or
(3) submitting relevant and pertinent new evidence not previously considered by the Office.3
Section 10.608(b) provides that, when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.4
ANALYSIS
In an April 8, 2005 decision, the Office hearing representative found that appellant had
not established a compensable factor arising in the performance of duty. On April 7, 2006
appellant disagreed with this decision and requested reconsideration, which was denied by
decision dated April 28, 2006. The underlying issue in this case is whether appellant established
a compensable factor of employment with respect to the administration of leave matters.
In her request for reconsideration, appellant alleged that the employing establishment
erred in its administration of leave matters. However, she did not show that the Office
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by the Office. Additionally, appellant did not submit any relevant or
pertinent new evidence not previously considered by the Office. Her request merely noted that
she had a federal civil suit pending. Appellant also submitted materials regarding absences and
documentation requirements, call-ins and the FMLA, which are general in nature and do not
involve her particular claim. This evidence, although new, fails to raise a substantive legal
question and is not relevant to the issue of whether the employing establishment erred in
requesting additional medical documentation to support her leave request. The Board has held
that the submission of evidence which does not address the particular issue involved does not
constitute a basis for reopening a case.5
Appellant failed to raise substantive legal questions or to submit new relevant and
pertinent evidence not previously reviewed by the Office. The Board finds that she is not
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

4

20 C.F.R. § 10.608(b).

5

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

3

entitled to a merit review.6 The Office did not abuse its discretion by refusing to reopen
appellant’s claim for further review of the merits.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 28, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

See James E. Norris, 52 ECAB 93 (2000).

4

